Appeal by the defendant from an amended judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered October 13, 1987, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the second degree and bail jumping in the second degree.
Ordered that the amended judgment is affirmed.
On the record presented, we conclude that "the court properly adjudicated the defendant in violation of probation based upon his plea of guilty, made through his defense counsel in open court and in the defendant’s presence” (People v Pons, *801134 AD2d 378). Furthermore, since there has been neither an abuse of discretion nor a failure to observe sentencing principles (People v Suitte, 90 AD2d 80), the sentence imposed should not be disturbed.
The defendant’s remaining contention is unpreserved for appellate review, and in any event, is without merit (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.